IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHN OLIVER WESTBROOKS,              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-1326

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 12, 2017.

An appeal from the Circuit Court for Escambia County.
Jan Shackelford, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.